Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-24 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Based upon consideration of all relevant factors with respect to the claims as a whole, claims 1-24 are determined to be directed to an abstract idea. The Examiner has identified system claim 11 as the claim that represents the claimed invention for analysis and is analogous to claims 1, 21. and 23 (i.e., same rationale of claim 11 (below), is similarly applied to claims 1, 21, and 23 (mutatis mutandis)). The rationale for the aforementioned determination of patent ineligibility under 35 USC §101 is explained below:

With respect Step 1 of 2019 PEG analysis, the claims are either directed to a system or method, which are statutory categories of invention (Step 1 of 2019 PEG analysis: YES).

With respect Step 2A Prong I of 2019 PEG analysis, claims 1-24 recite as a whole a method of organizing human activity because the claims recite a method of (additional elements emphasized in bold or bracketed are considered to be parsed from the remaining elements which are reciting the abstract idea): 

[A] database processing system [comprising]: [an] input-output device system [communicatively connected to] a display device system; a memory device system [storing] a program; [and] a data processing device system [communicatively connected to] the input-output device system [and] the memory device system, the data processing device system [configured at least by] the program [at least to]: 

receive a debt service payment from the portfolio of financial assets; 

determine whether a fund benefitted by the portfolio of financial assets meets a target actuarial value; 

in a case where the fund benefitted by the portfolio of financial assets meets the target actuarial value, distribute the debt service payment to one or more investors in the portfolio of financial assets; 

and in a case where the fund benefitted by the portfolio of financial assets does not meet the target actuarial value: 

calculate a deferrable principal payment based on a difference between the target actuarial value of the fund and a present actuarial value of the fund; 

distribute the deferrable principal payment to the fund benefitted by the portfolio of financial assets; 

subtract the deferrable principal amount from the debt service payment to determine a remainder debt service payment; and

distribute the remainder debt service payment to the one or more investors in the portfolio of financial assets.

Under broadest reasonable interpretation, these are commercial interactions, including financial agreements– such as agreements amongst investors / trust, and issuers. Thus, the claim recites an abstract idea (Step 2A Prong I: Yes). 

Examiner notes this stance is supported by Applicant Specification stating both the problem and solution are presented and solved via addressing and managing abstract financial aspects (respectively, see ¶¶5-6, 8): “[¶5] when the corporate loan market begins to show signs of stress, investors generally flee from corporate leveraged loan funds, creating an immense liquidity in need of alternative taxable investment opportunities. At the same time, US state and local governments need new financing solutions. Many municipal issuers throughout the US maintain significant actuarial deficits in funds, such as pension funds, that they manage on behalf of public employees, meaning that actuarial standards indicate that the current balance within these pension funds are far below what is needed to meet projected future payments to current and future participating pensioners. […] [¶6, “To address this problem,” [i.e., the aforementioned is the defined “problem”] […] [¶8] “Embodiments of the present invention address these problems by structuring the obligation as a hedged transaction rather than an arbitrage transaction, where certain risks are passed on to the investors and the rewards are retained by the municipal issuers.”

Addressing Step 2A Prong II of 2019 PEG analysis, this judicial exception is not integrated into a practical application. The claims as a whole merely describe how to generally apply generic computer components, including the generic database processing system comprising generic components: Input/output device, memory, program code, and display (device systems) (See MPEP 2106.05(f)), such that it amounts to no more than mere instructions to implement the abstract idea by adding the words “apply it” (or an equivalent).
 
Specifically, with respect to Examiner’s assertion that the additional elements (above) are generic, Examiner notes ¶¶39-47 of Applicant specification describes the exemplary system in terms of generic computer components present in almost any general-purpose computer (memory, I/O devices, processor, display device, etc.), which results in the system failing to distinguish itself from any commercially available, off-the-shelf general-purpose computer (provided a software/program which is merely applied to carry out the abstract idea). Similarly, Examiner fails to find the limitations of claims distinguishing themselves from general purpose computers, specifically because each of the following limitations of claims (which further characterize the additional elements) fail to distance the system from a generic computer implementation performed by a generic, general-purpose computer claimed at a high degree of generality: 

 A database processing system comprising
An input / output device system
A display device system
A memory device system
A data processing device system
Functionality to process database information (presumably per name “database processing system”)

The input-output device and display being communicatively connected to each other

The memory device storing a program

The data processing device being communicatively coupled to the input/output system and memory device

 The data processing device configured to execute a program 

In view of such, Examiner respectfully fails to see as to how the additional elements are anything other than generic. See §2106.05(b)(I) of MPEP (Emphasis added): “It is important to note that a general purpose computer that applies a judicial exception, such as an abstract idea, by use of conventional computer functions does not qualify as a particular machine. Ultramercial, Inc. v. Hulu, LLC, 772 F.3d 709, 716-17, 112 USPQ2d 1750, 1755-56 (Fed. Cir. 2014). See also TLI Communications LLC v. AV Automotive LLC, 823 F.3d 607, 613, 118 USPQ2d 1744, 1748 (Fed. Cir. 2016) (mere recitation of concrete or tangible components is not an inventive concept); Eon Corp. IP Holdings LLC v. AT&T Mobility LLC, 785 F.3d 616, 623, 114 USPQ2d 1711, 1715 (Fed. Cir. 2015) (noting that Alappat’s rationale that an otherwise ineligible algorithm or software could be made patent-eligible by merely adding a generic computer to the claim was superseded by the Supreme Court’s Bilski and Alice Corp. decisions). […]. Merely adding a generic computer, generic computer components, or a programmed computer to perform generic computer functions does not automatically overcome an eligibility rejection. Alice Corp. Pty. Ltd. v. CLS Bank Int’l, 573 U.S. 208, 223-24, 110 USPQ2d 1976, 1983-84 (2014). See In re Alappat, 33 F.3d 1526, 1545 (Fed. Cir. 1994); In re Bilski, 545 F.3d 943 (Fed. Cir. 2008)”).  

 Simply implementing the abstract idea on the aforementioned generic hardware is not a practical application of the abstract idea. Accordingly, when considered separately and as an ordered combination, these additional elements do not integrate the abstract idea into a practical application. The claims are directed to an abstract idea. (Step 2A Prong II: NO, the additional claimed elements are not integrated into a practical application).

Addressing Step 2B of 2019 PEG analysis, the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As previously discussed, the claims as a whole merely describe how to generally apply generic computer components, including the generic database processing system comprising generic components: Input/output device, memory, program code, and display (device systems) (See MPEP 2106.05(f)), such that it amounts to no more than mere instructions to implement the abstract idea by adding the words “apply it” (or an equivalent). Accordingly, when considered separately and as an ordered combination, nothing in the claim adds significantly more (i.e. an inventive concept) to the abstract idea. Thus, claims 1, 11, 21, and 23 are not patent eligible. (Step 2B: NO. The claims do not amount to significantly more).

With respect to the dependent claims, the dependent claims have been given the full analysis including analyzing the additional limitations both individually and as an ordered combination. The dependent claims, when analyzed both individually and in combination, are also held to be patent ineligible under 35 U.S.C. 101 because of the same reasoning as above and because the additional limitations recited fail to establish that the claims are not directed to an abstract idea. The additional limitations of the dependent claims, when considered individually and as an ordered combination, do not recite additional elements outside of the abstract idea that integrate the judicial exception into a practical application, and do not amount to significantly more than the abstract idea, as the dependent claims do not recite any further additional elements outside of the abstract idea, and also do not indicate that the previously mentioned additional elements are successfully integrated / amounting to significantly more, either alone or in combination. For these reasons the dependent claims are also not patent eligible.

No Prior Art Rejection
Based on prior art search results, the prior art of record neither anticipates nor renders obvious the claimed subject matter when viewed either as an ordered combination, and does not teach the following bolded elements, when considered as an ordered combination:

in a case where the fund benefitted by the portfolio of financial assets does not meet the target actuarial value: 
calculating a deferrable principal payment based on a difference between the target actuarial value of the fund and a present actuarial value of the fund;
 distributing the deferrable principal payment to the fund benefitted by the portfolio of financial assets; 
subtracting the deferrable principal amount from the debt service payment to determine a remainder debt service payment; 
and distributing the remainder debt service payment to the one or more investors in the portfolio of financial assets.

The closest prior art of record found includes: 

United States Patent Publication No.    US-7890392-B1 (Butcher ‘392), disclosing a method of structuring a bond issued by a bond issuer, wherein the bond has an associated repayment obligation (i.e., debt service), and deferring the payment of the repayment obligation (debt service) “to the extent that the repayment obligation would not met by the expected payment date” (abstract). At least Col 1, lines 20-24 of Butcher ‘392 discloses the invention is with respect to municipal credits (e.g., municipal loans), which may be pooled (at least col 2, lines 23-25). See also Col 7, line 53 – Col 8, line 6 of Butcher ‘392 disclosing insufficient debt service resulting in deferred payments

 United States Patent Publication No.  US-8548901-B1 (Butcher ‘901), disclosing, in Col 35, lines 27 – 46, variable rate demand bonds (VRDBs), (which may be municipal bonds – Col 13, lines 18-19) involving “Expected Final Maturity” and “Expected Debt Service requirement” calculations. An example of Col 35, lines 27 – 46 discloses a scheme which results in accelerating principle when rates are low, and deferring principle if rates rise for a sustained period. At least Col 44, lines 59-62 explains this structuring is intended to benefit bond issuers.

United States Application Publication No.  US-20110131067-A1 (Butcher ‘067), disclosing a bond insurance product for municipal governments (of which issue bonds) to save on interest costs, expressed as “debt service savings” (¶8). See also Figs. 12B, 18, 19 disclosing systems for managing debt / debt insurance (¶¶31, 33 in further view of ¶¶206-209, ¶¶356-371, and ¶¶372-376);(Fig. 18 shown below)

    PNG
    media_image1.png
    727
    488
    media_image1.png
    Greyscale



Conclusion
Examiner notes a requirement for information follows the conclusion of this office Action.

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 


    PNG
    media_image2.png
    360
    291
    media_image2.png
    Greyscale
United States Application Publication No.  US-20020019793-A1 (Frattalone), disclosing the following figures (1 and 3):


    PNG
    media_image3.png
    690
    544
    media_image3.png
    Greyscale

Furthermore, at least ¶¶5,25 of Frattalone discloses municipal bonds as a form of financial asset / investment. Examiner also notes at least ¶¶52-53 as relevant.

United States Application Publication No.  US-20040230507-A1 (Davidovich), disclosing A method of creating, registering and marketing to the public fixed income beneficial interests entitling the owners to fractional ownership of a pool of assets that pay income (abstract). Examiner also notes at least ¶¶5-6 (disclosing municipal bonds), ¶12 (disclosing issuer deferral clauses), and ¶50 (disclosing payment structuring aspects) as relevant.

United States Application Publication No.  US-20080288387-A1 (Meyerhof), disclosing implementation of a municipal portfolio (title), including trusts acting as intermediaries (Fig. 1, 104 / 107), between municipal bonds (106) and investors (101) of the portfolio (“40 ACT MAP”, 102):


    PNG
    media_image4.png
    482
    688
    media_image4.png
    Greyscale


United States Application Publication No.  US-20060080193-A1 (McMurtray), disclosing a trust 34 buying collateralized loan obligations (CLOs) from an issuer. At least abstract also discloses the trust buying equity securities of a company or a corporate entity related to the company (e.g., a holding company) from the company. The trust issues to investors bifurcated convertible instruments. The instruments include a fixed income instrument and a warrant to purchase equity securities of the related corporate entity (e.g., the holding company). With the proceeds from the offering, the trust purchases eligible assets, such as low risk government securities which pay fixed or floating periodic interest or dividend payments. The interest rate or dividend rate on the fixed income instrument issued by the trust may match the yield on the eligible assets. The operating company's ability to put its preferred stock to the trust in exchange for the put option strike price payment provides the operating company and/or the holding company with the source of contingent (or soft) capital.

United States Application Publication No.  US-20050216316-A1 (Brisbois ‘316), disclosing capital market products, e.g. bonds, equities and like, employing a life settlement policy pool as collateral against repayment of principal (abstract). Examiner also notes at least Fig. 1 and ¶¶21, 62, 168 as relevant.

United States Application Publication No.  US-20080133427-A1 (Watson), disclosing a method of evaluating/predicting collateralized debt obligation (CDO) default, in part by simulation models (¶¶63, 66-68, 108 in further view of Fig. 6).

United States Patent Publication No.  US-8095473-B2 (Williams), disclosing structuring bond financing / re-financing for municipal entities undergoing construction projects (abstract).
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK A MALKOWSKI whose telephone number is (313)446-6624. The examiner can normally be reached Monday - Thursday 7:30AM-5:00PM, Alternating Fridays.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ryan Donlon can be reached on (571) 270-3602. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/M.A.M./Examiner, Art Unit 3695                                                                                                                                                                                                        
/RYAN D DONLON/Supervisory Patent Examiner, Art Unit 3695                                                                                                                                                                                                        October 21, 2022





























Requirement for Information
Applicant and the assignee of this application are required under 37 CFR 1.105 to provide the following information that the examiner has determined is reasonably necessary to the examination of this application.

In response to this requirement, please provide copies of each publication which any of the applicants / inventors authored or co-authored and which describe the disclosed subject matter of municipal finance, or techniques of structuring obligations. Based on prior art searches, Examiner notes inventor ‘Laurence H. Wadler’ has authored at least the following:

 Non-Patent Literature, “Toward a New Financial Architecture”, published within a journal “Municipal Finance Journal”, published in 2009 (Specifically, Volume 30, Number 02, Pages 1-48).

“The Municipal Finance Opportunity Cost Index” The Municipal Finance Journal, Volume 14, Number 3

“The Art of Structured Finance” The Linear Press, Chestnut Ridge, New York

In response to this requirement, please provide the title, citation and copy of each publication that any of the applicants relied upon to develop the disclosed subject matter that describes the applicant' s invention, particularly with respect to structuring of issuer obligations (wherein the issuing entity may qualify for federal tax exemption), or principle deflection (e.g., ¶¶63, 78, Fig. 7 of Applicant Specification).  For each publication, please provide a concise explanation of the reliance placed on that publication in the development of the disclosed subject matter.

The information is required to identify products and services embodying the disclosed subject matter of structured obligations of issuing entities (wherein the issuing entity may qualify for federal tax exemption (e.g., municipal issuer, ¶49 of Applicant Specification)), and identify the properties of similar products and services found in the prior art.

In response to this requirement, please provide a list of keywords that are particularly helpful in locating publications related to the disclosed art of 
structuring issuer/bond obligations
debt financing for public organizations
fixed income analytics / measures 
target actuarial values (in the context of structuring issuer debt / loan obligations)
principle deflection (e.g., ¶¶63, 78, Fig. 7 of Applicant Specification)
In responding to those requirements that require copies of documents, where the document is a bound text or a single article over 50 pages, the requirement may be met by providing copies of those pages that provide the particular subject matter indicated in the requirement, or where such subject matter is not indicated, the subject matter found in applicant’s disclosure.
The fee and certification requirements of 37 CFR 1.97 are waived for those documents submitted in reply to this requirement.  This waiver extends only to those documents within the scope of this requirement under 37 CFR 1.105 that are included in the applicant’s first complete communication responding to this requirement.  Any supplemental replies subsequent to the first communication responding to this requirement and any information disclosures beyond the scope of this requirement under 37 CFR 1.105 are subject to the fee and certification requirements of 37 CFR 1.97.
The applicant is reminded that the reply to this requirement must be made with candor and good faith under 37 CFR 1.56.  Where the applicant does not have or cannot readily obtain an item of required information, a statement that the item is unknown or cannot be readily obtained may be accepted as a complete reply to the requirement for that item.
This requirement is an attachment of the enclosed Office action.  A complete reply to the enclosed Office action must include a complete reply to this requirement.  The time period for reply to this requirement coincides with the time period for reply to the enclosed Office action.                                       
/M.A.M./Examiner, Art Unit 3695                                                                                                                                                                                                        
/RYAN D DONLON/Supervisory Patent Examiner, Art Unit 3695                                                                                                                                                                                                        October 21, 2022